Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed 12/29/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the references referred to therein have not been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck US Publication No. 20070071263.

               Referring to claim 1, Beck teaches a method for performing audiometric testing (para 0011: “A hearing test can be activated”) by a wireless earpiece sized and shaped to fit into an external auditory canal of a person under test, the method comprising steps of: generating a sound at a speaker of the wireless earpiece (Fig. 1; para 0021: “The hearing apparatus 1 according to the invention is preferably configured as headphones”; para 0015: “the connection to the respective audio device can be carried out wirelessly”; para 0019: “In order to implement the hearing test, a signal generator is integrated in the hearing test device 8, so that acoustic signals can be generated at different volumes and frequencies and can be emitted via the loudspeaker 4.”; Note that the structural details of the wireless earpiece are an “effect of preamble” situation and do not result in a manipulative difference between the claimed method and the prior art); receiving feedback at the wireless earpiece from the person under test; and generating audiometric data characterizing hearing of the person based on characteristics of the sound and the feedback, wherein the generating the audiometric data is performed by the wireless earpiece; modifying an audio signal to accommodate the person based on the audiometric data characterizing the hearing of the person to provide a modified audio signal, the modifying performed by the wireless earpiece; and transducing the modified audio signal at the speaker of the wireless earpiece (para 0011: “By way of example and similar to a hearing test, the user then obtains tones at different frequencies each with an increasing level, and once the user hears the respective tone, he/she confirms this by a keystroke, voice control or any other suitable manner. The hearing apparatus calculates control parameters for controlling the signal processing in the hearing apparatus from this test in order to adjust the signal processing to the individual hearing ability of the user and in particular to compensate for a hardness of hearing. A hearing apparatus adjusted individually in this manner allows the user to hear an acoustic signal, a piece of music for instance, as if his/her ear would exhibit an "ideal frequency response". Deviations from this "ideal frequency response" are, as far as possible, compensated for by the hearing apparatus.”).
               Referring to claim 6, Beck teaches modifying an audio profile associated with the person under test based on the audiometric data, wherein the audio profile is stored on the wireless earpiece (paras 0010-0011).
               Referring to claim 7, Beck teaches the modifying an audio signal is performed using the audio profile of the person (paras 0010-0011).   
               Referring to claim 8, Beck teaches the wireless earpiece comprises: an earpiece housing; an intelligent control system disposed within the earpiece housing; at least one transducer operatively connected to the intelligent control system, wherein the at least one transducer comprises an air conduction microphone and a bone conduction transducer; wherein the bone conduction transducer is configured to operate as a bone conduction microphone in a first mode of operation, wherein the bone conduction transducer is configured to generate vibrations in a second mode of operation; at least one speaker operatively connected to the intelligent control system; a transceiver disposed within the earpiece and operatively connected to the intelligent control system, wherein the transceiver is adapted for communication with another earpiece within a set of earpieces; wherein the intelligent control system of the earpiece is configured to perform audiometric testing of a user by performing a pure tone air test by reproducing sounds at the at least one speaker and receiving user feedback regarding the sounds to provide audiometric test data for the pure tone air test; wherein the intelligent control system of the earpiece is further configured to perform a pure tone bone test by generating vibrations at the bone conduction transducer while it is operating in the second mode of operation and receiving user feedback regarding the sounds to provide audiometric test data for the pure tone bone test (para 0021; The limitations involving the structural details of the earpiece are intended use for the method, and the method anticipated by Beck of claim 1 would be usable in the earpiece as described in claim 8. This is basically an “effect of the preamble” situation because the earpiece is recited in the preamble of claim 1 and the details on the earpiece’s structure in claim 8 expands the preamble of claim 1. MPEP 2111.02. states “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.” Applying this concept to the claim 8, the structural details of the earpiece do not affect the “manipulative” aspects of the method.).        

Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck, as applied to claim 1 above, in view of Rix et al. US Publication No. 20150358745. 

               Referring to claim 2, Beck does not teach the type of hearing test per se, but Rix et al. teaches the sound is a pure tone sound and wherein the audiometric data comprises pure tone test data (para 0049). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform a pure tone, speech or tinnitus test, as taught in Rix et al., in the method of Beck because it helps to more fully determine a user’s hearing for different types of sounds and environments.  
               Referring to claim 3, Beck does not teach the type of hearing test per se, but Rix et al. teaches the sound is associated with speech testing (para 0049). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform a pure tone, speech or tinnitus test, as taught in Rix et al., in the method of Beck because it helps to more fully determine a user’s hearing for different types of sounds and environments.  
               Referring to claim 5, Beck does not teach the type of hearing test per se, but Rix et al. teaches the sound matches a tinnitus frequency (para 0049). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform a pure tone, speech or tinnitus test, as taught in Rix et al., in the method of Beck because it helps to more fully determine a user’s hearing for different types of sounds and environments.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck, as applied to claim 1 above, and further in view of Apfel US Publication No. 20120288119.

               Referring to claim 4, Beck teaches the wireless earpiece is a left earpiece (para 0015), however, Beck does not teach masking a second earpiece, but Apfel teaches the earpiece is a left earpiece and wherein the method further comprises contemporaneously with generating the sound, generating a masking sound at a right earpiece (para 0039). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mask sounds at one ear, as taught in Apfel, in the method of Beck because it allows for testing of a single ear at a time by “drowning out the tone” at the non-tested ear.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652